DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 16 March 2022, to the last office action has been entered and made of record. 
In response to the amendments to the specification and claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the amendments to the specification, the amended language has partially overcome the objections to the specification of the previous Office action, and the respective objection to the specification has been updated in the below corresponding section.
In response to the amendments to the claims, specifically addressing the objections to the claims of the previous Office action, the amended language has overcome the respective objections, and the objections have been withdrawn.
In response to the amendments to the claims, specifically addressing the rejection under 35 U.S.C. § 112 (b) / (pre-AIA ), second paragraph, of the previous Office action, the amended language has overcome the respective rejections, and the rejections have been withdrawn.

Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s remarks on p. 12-13 of Applicant’s reply, that the teachings of Ye and Sun do not teach or suggest “reconstructing an image of the frame (k) using imaging data from the frame (k), the preceding frame (k-1), and the succeeding frame (k+1)”, the Examiner respectfully disagrees.
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
Ye is relied upon to teach a PET scanning system and method that scans at multiple overlapping bed positions along an axial direction, where a bed moves through a PET ring and stops at specific bed positions and the PET ring collects scan data, and the bed positions are positioned to overlap during scan data collection as the bed moves along the axial direction (see Ye Fig. 2, [0043]-[0045], and [0051]-[0054]). 
Sun is relied upon to teach a known technique of performing PET image reconstruction for a middle bed position, e.g. second bed, using combined PET projection data of the adjacent overlapping bed positions, e.g. first and third bed (see Sun Fig. 6 and [0088]-[0097]). 
The combined teachings of Ye and Sun would suggest to one of ordinary skill in the art that applying Sun’s technique to Ye’s system and method would allow for the reconstruction of a PET image for a middle bed position frame using combined adjacent overlapping bed PET projection data of the first, second, and third bed positions.
In regards to Applicant’s assertion that Sun’s approach teaches that the overlap with the preceding frame is added to the reconstruction of the preceding frame and removed from the current 
Notably, Sun teaches at [0092], “At block S604, a combined set of PET projection data D12 for the first bed C1 and the second bed C2 may be obtained by combining two sets of PET projection data for the first bed C1 and the second bed C2 together in such a manner that an added set of the PET projection data corresponding to an axial overlapping region between the first bed C1 and the second bed C2 may be calculated.” Sun teaches at [0093], “At block S605, a PET image for the first bed C1 and the second bed C2 may be reconstructed based on the combined set of PET projection data D12 for the first bed C1 and the second bed C2 and the image reconstruction iteration model.” Sun teaches at [0096], “At block S608, a set of combined PET projection data D23 for the second bed C2 and the third bed C3 may be obtained by combining two sets of PET projection data for the second bed C2 and the third bed C3 together in such a manner that an added set of the PET projection data corresponding to an axial overlapping region between the second bed C2 and the third bed C3 may be calculated.” Sun teaches at [0097], “At block S609, a PET image for the second bed C2 and the third bed C3 may be reconstructed based on the combined set of PET projection data D23 for the second bed C2 and the third bed C3 and the image reconstruction iteration model.” 
Thus, Sun teaches that a PET image for the second bed C2 is reconstructed based on the combined set of PET projection data D12, which combines the PET projection data for the first and second bed, and a combined set of PET projection data D23, which combines the PET projection data for the second and third bed. Sun does not teach removing overlapping data from a current frame. 
While the combined teachings of Ye and Sun does not explicitly teach that all three preceding, current and succeeding frames are combined together to perform the reconstruction, the teachings of Ye and Sun do teach that reconstructing an image of a second bed (i.e. current frame) using projection data for the first and second bed (i.e. imaging data from the preceding frame and current frame) and 
Thus, the combined teachings of Ye and Sun would suggest the broadest reasonable interpretation of “reconstructing an image of the frame (k) using imaging data from the frame (k), the preceding frame (k-1), and the succeeding frame (k+1)”.

Applicant’s remaining arguments refer to the arguments towards claim 1, and the Examiner refers to the corresponding comments above. 

Specification
The disclosure is objected to because of the following informalities: 
See p. 3 of Applicant’s reply and corresponding p. 16 of the amended specification, which is amended to recite, “the whole axial FOV, as shown in FIGURE 4Error! Reference source not found ..”, which is assumed to recite a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2016/0063741), herein Ye, in view of Sun et al. (US 2017/0103551), herein Sun.
Regarding claim 1, Ye discloses a non-transitory computer-readable medium storing instructions readable and executable by a workstation including at least one electronic processor to perform an image reconstruction method (see Ye [0131] – [0133], where the disclosed processes and instructions can be stored on a storage medium disk, such as a hard drive and performed on a CPU included in the PET scanning system), the method comprising: 
operating a positron emission tomography (PET) imaging device to acquire imaging data on a frame by frame basis for frames along an axial direction with neighboring frames overlapping along the axial direction wherein the frames include a frame (k), a preceding frame (k-1) overlapping the frame (k), and a succeeding frame (k+1) overlapping the frame (k); and (see Ye [0043]-[0045], where a bed moves through a PET ring and stops at specific bed positions and the PET ring collects scan data; and see Ye Fig. 2 and [0051]-[0054], where the bed positions are positioned to overlap during scan data collection as the bed moves along the axial direction).
Ye does not explicitly disclose wherein reconstructing an image of the frame (k) using imaging data from the frame (k), the preceding frame (k-1), and the succeeding frame (k+1).
Sun teaches in a related pertinent system and method for reconstructing a PET multi-bed image having axial overlapping regions (see Sun Abstract), where the axial overlap of adjacent bed in multi-bed PET scanning exists to help reduce noise (see Sun [0020]) where PET projection data for a first, second, and third bed are obtained (see Sun [0088], [0089], [0091], and [0095]), where a combined set of PET projection data for the first and second bed may be obtained by combining the two sets of PET projection data such that the added set of PET projection data correspond to an axial overlapping region between the first and second bed (see Sun [0092]), a combined set of PET projection data for the second and third bed is obtained by combining the two sets of PET projection data such that the added (see Sun [0096]), and the PET image for the second bed is reconstructed based on the combined set of the first and second bed PET projection data and the combined set of the second and third bed PET projection data (see Sun [0093] and [0097]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Sun to the teachings of Ye, such that the PET scan images of adjacent overlapping bed positions may be combined such that a middle bed position frame is reconstructed using adjacent overlapping bed PET projection data. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Ye disclose a base PET scanning system and method that scans at multiple overlapping bed positions along an axial direction. Sun teaches a known technique of performing PET image reconstruction for a middle bed position, e.g. second bed, using combined PET projection data of the adjacent overlapping bed positions, e.g. first and third bed. One of ordinary skill in the art would have recognized that by applying Sun’s technique to Ye’s system and method, would allow for the reconstruction of a PET image for the middle bed position frame using combined adjacent overlapping bed PET projection data of the first, second, and third bed positions. 

Regarding claim 3, please see the above rejection of claim 1. Ye and Sun disclose the non-transitory computer-readable medium of claim 1, wherein reconstructing the image of the frame (k) using imaging data from the frame (k), the preceding frame (k-1), and the succeeding frame (k+1) includes: 
reconstructing the image of the frame (k) using imaging data for lines of response intersecting at least one area defined by an overlap between the frame (k) and the preceding frame (k-1) and an overlap between the frame (k) and the succeeding frame (k+1) (see Ye [0090]-[0093], where scatter estimation for overlapping bed positions are estimated from adjacent bed positions for line of responses (LORs) and LORs in a specific FOV sonogram can be used directly in the final reconstruction; see also Ye Fig. 7 which illustrate LORs for different amounts of overlap of adjacent bed positions).

Regarding claim 4, please see the above rejection of claim 3. Ye and Sun discloses the non-transitory computer-readable medium of claim 3, wherein reconstructing the frame (k) using data from the frame (k), the preceding frame (k-1), and the succeeding frame (k+1) further includes: 
reconstructing the image of the frame (k) using imaging data for lines of response intersecting areas defined by an overlap between the frame (k) and the preceding frame (k-1) and an overlap between the frame (k) and the succeeding frame (k+1) (see Ye [0090]-[0093], where scatter estimation for overlapping bed positions are estimated from adjacent bed positions for line of responses (LORs) and LORs in a specific FOV sonogram can be used directly in the final reconstruction; see also Ye Fig. 7 which illustrate LORs for different amounts of overlap of adjacent bed positions).

Regarding claim 10, please see the above rejection of claim 1. Ye and Sun disclose the non-transitory computer-readable medium of claim 1, wherein the operating includes operating the PET imaging device to acquire imaging data on a frame by frame basis with neighboring frames overlapping with at least 35% overlap along the axial direction (see Ye [0054], where the bed positions have an overlap of 50% in the axial direction).

Regarding claim 11, please see the above rejection of claim 10. Ye and Sun discloses the non-transitory computer-readable medium of claim 10 wherein the method further includes: 
reconstructing images for all frames acquired during the operating wherein the reconstructing includes reconstructing the image of the frame (k) (see Sun [0118], where a PET image for each bed group may be reconstructed based on the image reconstruction model and the set of combined PET projection data for each bed group); and 
combining the images for all frames acquired during the operating to generate a final image wherein the combining does not include knitting images for neighboring frames together in image space (see Sun [0139], where a PET multi-bed combined image is obtained).

Claims 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ye and Sun as applied to claim 1 above, and further in view of Shanmugam et al. (US 2005/0129295), herein Shanmugam.
Regarding claim 2, please see the above rejection of claim 1. Ye and Sun do not explicitly disclose the non-transitory computer-readable medium of claim 1, wherein the reconstruction of the image of the frame (k) is performed during acquisition of imaging data for a second succeeding frame (k+2) which succeeds the succeeding frame (k+1).
Shanmugam teaches in a related and pertinent system and method for executing scanning procedure comprising acquiring overlapping frames of PET data for the scan (see Shanmugam Abstract), where next PET frames are acquired during the reconstruction of current PET frames (see Shanmugam [0047]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Shanmugam to the teachings of Ye and Sun, such that the next PET bed position frames are acquired during the reconstruction of the current PET bed position frames. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Ye and Sun disclose a base PET scanning system and method that scans at multiple overlapping bed positions along an axial direction, where the PET image for a bed position is reconstructed using combined PET projection data of the adjacent overlapping bed positions, 

Regarding claim 5, please see the above rejection of claim 1. Ye, Sun, and Shanmugam disclose the non-transitory computer-readable medium of claim 1, further including: 
reconstructing an image of the preceding frame(k-1) during acquisition of imaging data for the succeeding frame (k+1) using imaging data from the preceding frame (k-1), a second preceding frame (k-2) preceding the frame (k-1), and the frame (k) (see Sun [0093] and [0097], where the PET image for the second bed is reconstructed based on the combined set of the first and second bed PET projection data and the combined set of the second and third bed PET projection data; see Shanmugam [0047], where next PET frames are acquired during the reconstruction of current PET frames; where the combined teachings would suggest the scenario of acquiring PET projection data for fourth bed frame, i.e. succeeding frame (k+1), during the PET image reconstruction of the second and third bed frame, where the second bed frame corresponds to preceding frame (k-1), where the reconstruction of the image for the second bed position would use the combined PET projection data of the first, second, and third bed positions).
Please see the above rejection of claim 2 as the rationale to combine the teachings of Ye, Sun, and Shanmugam are similar, mutatis mutandis.

Regarding claim 6, please see the above rejection of claim 5. Ye, Sun and Shanmugam disclose the non-transitory computer-readable medium of claim 5, wherein reconstructing the image of the frame (k) using imaging data from the frame (k), the preceding frame (k-1), and the succeeding frame (k+1) includes: 
using the image of the preceding frame (k-1) reconstructed using imaging data from the frames (k-2), (k-1), and (k) in estimating localization of electron-positron annihilation events along lines of response that intersect frame (k-1) (see Ye [0044] position emission events are measured by PET ring by detecting photons that are emitted when positrons and electrons collide and annihilate one another; see Ye [0056], where after scan data is collected by PET scanning system, the system processes the collected scan data to identify scatter events).

Regarding claim 7, please see the above rejection of claim 5. Ye, Sun and Shanmugam disclose the non-transitory computer-readable medium of claim 5, wherein reconstructing the image of the frame (k) using imaging data from the frame (k), the preceding frame (k-1), and the succeeding frame (k+1) further includes: 
during acquisition of imaging data for a frame (k+2), generating an image estimate for the frame (k+1) using only the imaging data for the frame (k+1) (see Sun [0090], where a PET image for a first bed position can be reconstructed using only the PET projection for the first bed position; see Shanmugam [0047], where next PET frames are acquired during the reconstruction of current PET frames); and 
using the image estimate for the frame (k+1) in estimating localization of electron-positron annihilation events along lines of response that intersect frame (k+1) (see Ye [0044] position emission events are measured by PET ring by detecting photons that are emitted when positrons and electrons collide and annihilate one another; see Ye [0056], where after scan data is collected by PET scanning system, the system processes the collected scan data to identify scatter events).

Regarding claim 8, please see the above rejection of claim 1. Ye and Sun do not explicitly disclose the non-transitory computer-readable medium of claim 1, wherein the operating acquires the imaging data as list mode imaging data and reconstructing the frame (k) using data from the frame (k), the preceding frame (k-1), and the succeeding frame (k+1) further includes: 
reconstructing the frame (k) using the list mode data from the frame (k), the preceding frame (k-1), and the succeeding frame (k+1).
Shanmugam teaches in a related and pertinent system and method for executing scanning procedure comprising acquiring overlapping frames of PET data for the scan (see Shanmugam Abstract), where an overlap map is created comprising a list of structures where each node includes a corresponding slice's references to the slice and frame with which it overlaps and the overlap map stores pointers to both previous and next frames (see Shanmugam [0045]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Shanmugam to the teachings of Ye and Sun, such that an overlap map is used that references the overlapping previous and next frames to be used in reconstructing PET images using the overlapping PET projection data of the previous, current, and next bed position frames. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Ye and Sun disclose a base PET scanning system and method that scans at multiple overlapping bed positions along an axial direction, where the PET image for a bed position is reconstructed using combined PET projection data of the adjacent overlapping bed positions, where PET image reconstruction can be performed for both adjacent bed positions, e.g. PET image reconstruction is performed for the second and third bed position. . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ye and Sun as applied to claim 1 above, and further in view of Schubert et al. (“Whole Body PET Using Overlapped 3D Acquisition and Weighted Image Summation”), herein Schubert.
Regarding claim 9, please see the above rejection of claim 1. Ye and Sun do not explicitly disclose the non-transitory computer-readable medium of claim 1, wherein: 
the operating includes operating the PET imaging device to acquire the imaging data with frame acquisition times for the frames (k-1), (k), and (k+1) which are not all the same; and 
reconstructing the frame (k) includes using a ratio of frame acquisition times to compensate for the frame acquisition times for the frames (k-1), (k), and (k+1) not being all the same.
Schubert teaches in a related whole body 3D PET scanning method with distinct overlapping bed positions (see Schubert Abstract), where an optimized weighted summation of two images is performed, where the weights are determined based on variance which is modeled using a coefficient of variation and is described to account for variance in terms of decay, dead-time and duration (see Schubert sect. II. Optimized Weighted Image Summation). 
(see Sun [0116]-[0123]). Schubert teaches in a related whole body 3D PET scanning method, a known technique where the weights for performing a weighted summation of two images are determined based on variance which is modeled using a coefficient of variation and is described to account for variance in terms of decay, dead-time and duration. One of ordinary skill in the art would have recognized that by applying Schubert’s technique to Ye and Sun’s system and method, would allow for the overlapping PET projection data to be combined using a weighted summation, where the weighting takes into account decay, dead-time and duration of the PET scanning, predictably leading to an improved PET reconstruction system and method. 

Claims 12-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2016/0063741), herein Ye, in view of Sun et al. (US 2017/0103551), herein Sun, and Shanmugam et al. (US 2005/0129295), herein Shanmugam.
Regarding claim 12, Ye discloses an imaging system, comprising:
a positron emission tomography (PET) imaging device (see Ye [0043], where a PET scanning system includes a PET ring and bed); and 
(see Ye [0131] – [0133], where the disclosed processes and instructions can be stored on a storage medium disk, such as a hard drive and performed on a CPU included in the PET scanning system) programmed to:
operate the PET imaging device to acquire imaging data on a frame by frame basis for frames along an axial direction with neighboring frames overlapping along the axial direction wherein the frames include a frame (k), a preceding frame (k-1) overlapping the frame (k), and a succeeding frame (k+1) overlapping the frame (k); and (see Ye [0043]-[0045], where a bed moves through a PET ring and stops at specific bed positions and the PET ring collects scan data; and see Ye Fig. 2 and [0051]-[0054], where the bed positions are positioned to overlap during scan data collection as the bed moves along the axial direction).
Ye does not explicitly disclose reconstruct an image of the frame (k) using imaging data from the frame (k), the preceding frame (k-1), and the succeeding frame (k+1).
Sun teaches in a related pertinent system and method for reconstructing a PET multi-bed image having axial overlapping regions (see Sun Abstract), where the axial overlap of adjacent bed in multi-bed PET scanning exists to help reduce noise (see Sun[0020]) where PET projection data for a first, second, and third bed are obtained (see Sun [0088], [0089], [0091], and [0095]), where a combined set of PET projection data for the first and second bed may be obtained by combining the two sets of PET projection data such that the added set of PET projection data correspond to an axial overlapping region between the first and second bed (see Sun [0092]), a combined set of PET projection data for the second and third bed is obtained by combining the two sets of PET projection data such that the added set of PET projection data correspond to an axial overlapping region between the second and third bed (see Sun [0096]), and the PET image for the second bed is reconstructed based on the combined set of the first and second bed PET projection data and the combined set of the second and third bed PET projection data (see Sun [0093] and [0097]). 

Ye and Sun do not explicitly disclose wherein the reconstruction of the image of the frame (k) is performed during acquisition of imaging data for a second succeeding frame (k+2) which succeeds the succeeding frame (k+1).
Shanmugam teaches in a related and pertinent system and method for executing scanning procedure comprising acquiring overlapping frames of PET data for the scan (see Shanmugam Abstract), where next PET frames are acquired during the reconstruction of current PET frames (see Shanmugam [0047]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Shanmugam to the teachings of Ye and Sun, such that the next PET bed position frames are acquired during the reconstruction of the current PET bed position frames. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Ye and Sun disclose a base PET scanning system and method that 

Regarding claim 13, please see the above rejection of claim 12. Ye, Sun, and Shanmugam disclose the imaging system of claim 12, wherein reconstructing the image of the frame (k) using imaging data from the frame (k), the preceding frame (k-1), and the succeeding frame (k+1) includes: 
reconstructing the image of the frame (k) using imaging data for lines of response intersecting at least one area defined by an overlap between the frame (k) and the preceding frame (k-1) and an overlap between the frame (k) and the succeeding frame (k+1) (see Ye [0090]-[0093], where scatter estimation for overlapping bed positions are estimated from adjacent bed positions for line of responses (LORs) and LORs in a specific FOV sonogram can be used directly in the final reconstruction; see also Ye Fig. 7 which illustrate LORs for different amounts of overlap of adjacent bed positions).

Regarding claim 14, please see the above rejection of claim 12. Ye, Sun, and Shanmugam disclose the imaging system of claim 12, further including: 
(see Sun [0093] and [0097], where the PET image for the second bed is reconstructed based on the combined set of the first and second bed PET projection data and the combined set of the second and third bed PET projection data; see Shanmugam [0047], where next PET frames are acquired during the reconstruction of current PET frames; where the combined teachings would suggest the scenario of acquiring PET projection data for fourth bed frame, i.e. succeeding frame (k+1), during the PET image reconstruction of the second and third bed frame, where the second bed frame corresponds to preceding frame (k-1), where the reconstruction of the image for the second bed position would use the combined PET projection data of the first, second, and third bed positions).

Regarding claim 15, please see the above rejection of claim 14. Ye, Sun and Shanmugam disclose the imaging system of claim 14, wherein reconstructing the image of the frame (k) using imaging data from the frame (k), the preceding frame (k-1), and the succeeding frame (k+1) includes: 
using the image of the preceding frame (k-1) reconstructed using imaging data from the frames (k-2), (k-1), and (k) in estimating localization of electron-positron annihilation events along lines of response that intersect frame (k-1) (see Ye [0044] position emission events are measured by PET ring by detecting photons that are emitted when positrons and electrons collide and annihilate one another; see Ye [0056], where after scan data is collected by PET scanning system, the system processes the collected scan data to identify scatter events).


during acquisition of imaging data for the frame (k+2), generating an image estimate for the frame (k+1) using only the imaging data for the frame (k+1) (see Sun [0090], where a PET image for a first bed position can be reconstructed using only the PET projection for the first bed position; see Shanmugam [0047], where next PET frames are acquired during the reconstruction of current PET frames); and 
using the image estimate for the frame (k+1) in estimating localization of electron-positron annihilation events along lines of response that intersect frame (k+1) (see Ye [0044] position emission events are measured by PET ring by detecting photons that are emitted when positrons and electrons collide and annihilate one another; see Ye [0056], where after scan data is collected by PET scanning system, the system processes the collected scan data to identify scatter events).

Regarding claim 17, please see the above rejection of claim 12. Ye, Sun, and Shanmugam disclose the imaging system of claim 12, wherein the operating acquires the imaging data as list mode imaging data and reconstructing the frame (k) using data from the frame (k), the preceding frame (k-1), and the succeeding frame (k+1) further includes: 
reconstructing the frame (k) using the list mode data from the frame (k), the preceding frame (k-1), and the succeeding frame (k+1) (see Shanmugam [0045], where an overlap map is created comprising a list of structures where each node includes a corresponding slice's references to the slice and frame with which it overlaps and the overlap map stores pointers to both previous and next frames).


Regarding claim 19, please see the above rejection of claim 12. Ye, Sun, and Shanmugam disclose the imaging system of claim 12 wherein the at least one electronic processor is further programmed to: 
reconstructing images for all frames acquired during the operating wherein the reconstructing includes reconstructing the image of the frame (k) (see Sun [0118], where a PET image for each bed group may be reconstructed based on the image reconstruction model and the set of combined PET projection data for each bed group); and 
combining the images for all frames acquired during the operating to generate a final image wherein the combining does not include knitting images for neighboring frames together in image space (see Sun [0139], where a PET multi-bed combined image is obtained).

Regarding claim 20, Ye discloses a non-transitory computer-readable medium storing instructions readable and executable by a workstation including at least one electronic processor to perform an image reconstruction method (see Ye [0131] – [0133], where the disclosed processes and instructions can be stored on a storage medium disk, such as a hard drive and performed on a CPU included in the PET scanning system), the method comprising: 
operating a positron emission tomography (PET) imaging device to acquire imaging data on a frame by frame basis for frames along an axial direction with neighboring frames overlapping along the axial direction wherein the frames include a frame (k), a preceding frame (k-1) overlapping the frame (k), and a succeeding frame (k+1) overlapping the frame (k); and (see Ye [0043]-[0045], where a bed moves through a PET ring and stops at specific bed positions and the PET ring collects scan data; and see Ye Fig. 2 and [0051]-[0054], where the bed positions are positioned to overlap during scan data collection as the bed moves along the axial direction);
reconstructing an image of the frame (k) using imaging data for lines of response intersecting areas defined by an overlap (see Ye [0090]-[0093], where scatter estimation for overlapping bed positions are estimated from adjacent bed positions for line of responses (LORs) and LORs in a specific FOV sonogram can be used directly in the final reconstruction; see also Ye Fig. 7 which illustrate LORs for different amounts of overlap of adjacent bed positions).

Sun teaches in a related pertinent system and method for reconstructing a PET multi-bed image having axial overlapping regions (see Sun Abstract), where the axial overlap of adjacent bed in multi-bed PET scanning exists to help reduce noise (see Sun [0020]) where PET projection data for a first, second, and third bed are obtained (see Sun [0088], [0089], [0091], and [0095]), where a combined set of PET projection data for the first and second bed may be obtained by combining the two sets of PET projection data such that the added set of PET projection data correspond to an axial overlapping region between the first and second bed (see Sun [0092]), a combined set of PET projection data for the second and third bed is obtained by combining the two sets of PET projection data such that the added set of PET projection data correspond to an axial overlapping region between the second and third bed (see Sun [0096]), and the PET image for the second bed is reconstructed based on the combined set of the first and second bed PET projection data and the combined set of the second and third bed PET projection data (see Sun [0093] and [0097]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Sun to the teachings of Ye, such that the PET scan images of adjacent overlapping bed positions may be combined such that a middle bed position frame is reconstructed using adjacent overlapping bed PET projection data. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Ye disclose a base PET scanning system and method that scans at multiple overlapping bed positions along an axial direction. Sun teaches a known technique of performing PET image reconstruction for a middle bed position, e.g. second bed, using combined PET projection data of the adjacent overlapping bed positions, e.g. first and third bed. One of ordinary skill in the art would have recognized that by applying 
Ye and Sun do not explicitly disclose wherein the reconstruction of the image of the frame (k) is performed during acquisition of imaging data for a second succeeding frame (k+2) which succeeds the succeeding frame (k+1).
Shanmugam teaches in a related and pertinent system and method for executing scanning procedure comprising acquiring overlapping frames of PET data for the scan (see Shanmugam Abstract), where next PET frames are acquired during the reconstruction of current PET frames (see Shanmugam [0047]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Shanmugam to the teachings of Ye and Sun, such that the next PET bed position frames are acquired during the reconstruction of the current PET bed position frames. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Ye and Sun disclose a base PET scanning system and method that scans at multiple overlapping bed positions along an axial direction, where the PET image for a bed position is reconstructed using combined PET projection data of the adjacent overlapping bed positions, where PET image reconstruction can be performed for both adjacent bed positions, e.g. PET image reconstruction is performed for the second and third bed position. Shanmugam teaches a known technique where next PET frames are acquired during the reconstruction of current PET frames. One of ordinary skill in the art would have recognized that by applying Shanmugam’s technique to Ye and Sun’s system and method, would allow for acquiring a next PET frame during the reconstruction of current PET image bed position frames, e.g. acquiring PET projection data for fourth bed frame during the PET 

Regarding claim 21, please see the above rejection of claim 20. Ye, Sun, and Shanmugam disclose the non-transitory computer-readable medium of claim 20 wherein the method further includes: 
reconstructing images for all frames acquired during the operating wherein the reconstructing includes reconstructing the image of the frame (k) (see Sun [0118], where a PET image for each bed group may be reconstructed based on the image reconstruction model and the set of combined PET projection data for each bed group); and 
combining the images for all frames acquired during the operating to generate a final image wherein the combining does not include knitting images for neighboring frames together in image space (see Sun [0139], where a PET multi-bed combined image is obtained).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ye, Sun, and Shanmugam as applied to claim 12 above, and further in view of Schubert et al. (“Whole Body PET Using Overlapped 3D Acquisition and Weighted Image Summation”), herein Schubert.
Regarding claim 18, please see the above rejection of claim 12. Ye, Sun, and Shanmugam do not explicitly disclose the imaging system of claim 12, wherein: 
the operating includes operating the PET imaging device to acquire the imaging data with frame acquisition times for the frames (k-1), (k), and (k+1) which are not all the same; and 
reconstructing the frame (k) includes using a ratio of frame acquisition times to compensate for the frame acquisition times for the frames (k-1), (k), and (k+1) not being all the same.
(see Schubert Abstract), where an optimized weighted summation of two images is performed, where the weights are determined based on variance which is modeled using a coefficient of variation and is described to account for variance in terms of decay, dead-time and duration (see Schubert sect. II. Optimized Weighted Image Summation). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Schubert to the teachings of Ye, Sun, and Shanmugam, such that the overlapping PET projection data are weighted, where the weighting takes into account decay, dead-time and duration of the PET scanning. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Ye, Sun, and Shanmugam disclose a base PET scanning system and method that scans at multiple overlapping bed positions along an axial direction, where the PET image for a bed position is reconstructed using combined PET projection data of the adjacent overlapping bed positions, where combined set of PET projection data may be combined as weighted summing operation on the overlapping regions of the successive bed locations (see Sun [0116]-[0123]). Schubert teaches in a related whole body 3D PET scanning method, a known technique where the weights for performing a weighted summation of two images are determined based on variance which is modeled using a coefficient of variation and is described to account for variance in terms of decay, dead-time and duration. One of ordinary skill in the art would have recognized that by applying Schubert’s technique to Ye, Sun, and Shanmugam’s system and method, would allow for the overlapping PET projection data to be combined using a weighted summation, where the weighting takes into account decay, dead-time and duration of the PET scanning, predictably leading to an improved PET reconstruction system and method. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661